HEI Exhibit 10

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT, dated as of                                          (the
“Effective Date”), is made by and between Hawaiian Electric Industries, Inc., a
Hawaii corporation (the “Company”), and                                         
(the “HEI Executive”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control; and

WHEREAS, the Executive currently is party to a Change-in-Control Agreement (the
“Existing CIC Agreement”) with the Company; and

WHEREAS, the Company and the Executive intend for the Existing CIC Agreement to
cease to be of any force or effect as of the date hereof;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Defined Terms.    The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.

2. Term of Agreement.    The Term of this Agreement shall commence on the
Effective Date and shall continue in effect through the second anniversary of
the Effective Date; provided, however, that commencing on the first anniversary
of the Effective Date, and on each anniversary of the Effective Date thereafter,
the Term shall automatically be extended for one additional year unless, not
later than 90 days prior to each such date, the Company or the Executive shall
have given notice not to extend the Term; and provided, further, that if a
Change in Control shall have occurred during the Term, the Term shall expire no
earlier than 24 months beyond the date on which such Change in Control occurred.
Effective as of the Effective Date, the Existing CIC Agreement shall terminate
and shall cease to be of any further force or effect and the Executive waives
all rights that may have accrued thereunder.

3. Company’s Covenants Summarized.    In order to induce the Executive to remain
in the employ of the Company and in consideration of the Executive’s covenants
set forth in Section 4 hereof, the Company agrees, under the conditions
described herein, to pay the Executive the Severance Payments and the other
payments and benefits described herein. No Severance Payments shall be payable
under this Agreement unless there shall have been (or,



--------------------------------------------------------------------------------

under the terms of the second sentence of Section 6.1 hereof, there shall be
deemed to have been) a termination of the Executive’s employment with the
Company following a Change in Control and during the Term. This Agreement shall
not be construed as creating an express or implied contract of employment and,
except as otherwise agreed in writing between the Executive and the Company, the
Executive shall not have any right to be retained in the employ of the Company.

4. The Executive’s Covenants.    The Executive agrees that, subject to the terms
and conditions of this Agreement, in the event of a Potential Change in Control
during the Term, the Executive will remain in the employ of the Company until
the earliest of (i) a date which is six months from the date of such Potential
Change in Control, (ii) the date of a Change in Control, (iii) the date of
termination by the Executive of the Executive’s employment for Good Reason or by
reason of death, Disability or Retirement, or (iv) the termination by the
Company of the Executive’s employment for any reason.

5. Compensation Other Than Severance Payments.

5.1  Following a Change in Control and during the Term, during any period that
the Executive fails to perform the Executive’s full time duties with the Company
as a result of incapacity due to physical or mental illness, the Company shall
pay the Executive’s full salary to the Executive at the rate in effect at the
commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period (other than
any disability plan), until the Executive’s employment is terminated by the
Company for Disability.

5.2  If the Executive’s employment shall be terminated for any reason following
a Change in Control and during the Term, the Company shall pay the Executive’s
full salary (determined without regard to any reduction constituting Good
Reason) to the Executive through the Date of Termination together with all
compensation and benefits payable to the Executive through the Date of
Termination under the terms of the Company’s compensation and benefit plans,
programs or arrangements as in effect immediately prior to the Date of
Termination or, subject to execution of a release of claims in accordance with
Section 6.6 of this Agreement, as in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason if more
favorable to the Executive.

5.3  If the Executive’s employment shall be terminated for any reason following
a Change in Control and during the Term, the Company shall pay to the Executive
the Executive’s normal post termination compensation and benefits as such
payments become due. Such post termination compensation and benefits shall be
determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, subject to execution
of a release of claims in accordance with Section 6.6 of this Agreement, as in
effect immediately prior to the occurrence of the first event or circumstance
constituting Good Reason if more favorable to the Executive.

 

2



--------------------------------------------------------------------------------

5.4  For the two-year period commencing immediately following a Change in
Control, the Company agrees (A) to provide the Executive with benefits
substantially similar to the material benefits provided to the Executive under
any of the Company’s executive compensation (including bonus, equity or
incentive compensation), pension, savings, life insurance, medical, health and
accident, or disability plans in which the Executive was participating
immediately prior to the Change in Control and to provide the Executive with a
number of vacation days that would be no less favorable to the Executive than
the number determined in accordance with the vacation policy in effect
immediately prior to the Change in Control on the basis of the Executive’s years
of service with the Company, (B) to timely pay to the Executive the Executive’s
current compensation and any installments of deferred compensation due under any
deferred compensation program of the Company, and (C) not to take any other
action that would directly or indirectly deprive the Executive of any material
fringe benefit enjoyed by the Executive immediately prior to the Change in
Control (in each case except for across the board changes similarly affecting
all senior executives of the Company and all senior executives of any Person in
control of the Company).

6. Severance Payments.

6.1  If the Executive’s employment is terminated following a Change in Control
and within two (2) years after a Change in Control (provided that such
termination of employment constitutes a “separation from service” within the
meaning of Section 409A of the Code), other than (A) by the Company for Cause,
(B) by reason of death or Disability, or (C) by the Executive without Good
Reason, then the Company shall pay the Executive the amounts, and provide the
Executive the benefits, described in this Section 6.1 (“Severance Payments”), in
addition to any payments and benefits to which the Executive is entitled under
Section 5 hereof. For purposes of this Agreement, the Executive’s employment
shall be deemed to have been terminated following a Change in Control by the
Company without Cause or by the Executive with Good Reason, if (i) the
Executive’s employment is terminated by the Company without Cause prior to a
Change in Control (whether or not a Change in Control ever occurs) and such
termination was at the request or direction of a Person who has entered into an
agreement with the Company the consummation of which would constitute a Change
in Control, or (ii) the Executive terminates her employment for Good Reason
prior to a Change in Control (whether or not a Change in Control ever occurs)
and the circumstance or event which constitutes Good Reason occurs at the
request or direction of such Person. For purposes of any determination regarding
the applicability of the immediately preceding sentence, any position taken by
the Executive shall be presumed to be correct unless the Company establishes to
the Board by clear and convincing evidence that such position is not correct.

(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to (amount to be determined by
executive’s position and board approval) the sum of (i) the Executive’s highest
base salary as in effect during the three-year period ending immediately prior
to the Date of Termination and (ii) the Executive’s target annual bonus pursuant
to any annual bonus or incentive plan maintained by the Company in respect of
the fiscal year in which occurs the Date of Termination (or, if higher, the
actual bonus in respect of any of the three preceding fiscal years). The amount
payable pursuant to this Section 6.1(A)

 

3



--------------------------------------------------------------------------------

shall be reduced by the amount of any cash severance or salary continuation
benefit paid or payable to the Executive under any other plan, policy or program
of the Company or any written employment agreement between the Executive and the
Company.

(B) For the three-year period immediately following the Date of Termination, the
Company shall arrange to provide the Executive and her dependents life,
short-term disability, long-term disability, travel accident, accidental death
and dismemberment, medical, dental and other health and welfare benefits
substantially similar to those provided to the Executive and her dependents
immediately prior to the Date of Termination or, if more favorable to the
Executive, those provided to the Executive and her dependents immediately prior
to the first occurrence of an event or circumstance constituting Good Reason, at
no greater cost to the Executive than the cost to the Executive immediately
prior to such date or occurrence; provided, however, that such health and
welfare benefits shall be provided through an arrangement that, as applicable,
satisfies the requirements of Sections 105 and 106 of the Code. To the extent
that health and welfare benefits of the same type are received by or made
available to the Executive during the three-year period following the
Executive’s Date of Termination (which such benefits received by or made
available to the Executive shall be reported by the Executive to the insurance
company or other appropriate party in accordance with any applicable
coordination of benefits provisions), the benefits otherwise receivable by the
Executive pursuant to this Section 6.1(B) shall be made secondary to such
benefits; provided, however, that the Company shall reimburse the Executive for
the excess, if any, of the cost of such benefits to the Executive over such cost
immediately prior to the Date of Termination or, if more favorable to the
Executive, the first occurrence of an event or circumstance constituting Good
Reason.

(C) Vesting shall accelerate and restrictions shall lapse on all unvested or
restricted equity or equity-based awards in respect of the Company held by the
Executive as of the Date of Termination and each stock option to acquire common
stock of the Company and each stock appreciation right in respect of the Company
held by the Executive as of the Date of Termination shall remain exercisable
following the Date of Termination for the full term of such option or stock
appreciation right.

(D) In addition to the benefits to which the Executive is entitled under any
Pension Plan that is a defined benefit plan, the Company shall pay the Executive
a lump sum amount, in cash, equal to the sum of (i) the amount that would have
been accrued thereunder determined (A) as if the Executive had accumulated
(after the Date of Termination) thirty-six (36) additional months of service
credit thereunder and had been credited during such period with compensation at
the highest rate in effect during the three-year period ending immediately prior
to the Date of Termination, and (B) without regard to any amendment to the
Pension Plan made subsequent to a Change in Control and on or prior to the Date
of Termination, which amendment adversely affects in any manner the computation
of benefits thereunder, and (ii) the excess, if any, of (A) the Executive’s
accrued benefit under the Pension Plan as of the Date of Termination over
(B) the portion of such account balance that is nonforfeitable under the terms
of the Pension Plan.

(E) In addition to the benefits to which the Executive is entitled under any
Pension Plan that is a defined contribution or individual account plan, the
Company shall pay the Executive a lump sum amount, in cash, equal to the sum of
(i) the amount that would have been

 

4



--------------------------------------------------------------------------------

contributed thereto or credited thereunder by the Company on the Executive’s
behalf during the three (3) years immediately following the Date of Termination,
determined (x) as if the Executive made the maximum permissible contributions
thereto or credits thereunder during such period, (y) as if the Executive earned
compensation during such period at a rate equal to the Executive’s highest rate
of compensation (as defined in the applicable Pension Plan) during the
three-year period ending immediately prior to the Date of Termination, and
(z) without regard to any amendment to the Pension Plan made subsequent to the
Change in Control and on or prior to the Date of Termination, which amendment
adversely affects in any manner the computation of benefits thereunder, and
(ii) the excess, if any, of (x) the Executive’s account balance under the
Pension Plan as of the Date of Termination over (y) the portion of such account
balance that is nonforfeitable as of the Date of Termination under the terms of
the Pension Plan.

(F) Notwithstanding any provision of any annual or long-term incentive plan
(exclusive of equity-based plans) to the contrary, the Company shall pay to the
Executive a lump sum amount, in cash, equal to the sum of (i) any unpaid
incentive compensation which has been allocated or awarded to the Executive for
a completed bonus cycle preceding the Date of Termination under any such plan
and which, as of the Date of Termination, is contingent only upon the continued
employment of the Executive to a subsequent date, (ii) if the Date of
Termination occurs before the end of the first half of the then-current bonus
cycle under the applicable plan, a pro rata portion to the Date of Termination
of the aggregate value of all contingent incentive compensation awards to the
Executive for the uncompleted period under any such plan, calculated as to each
such award by multiplying the award that the Executive would have earned on the
last day of the performance award period, assuming the achievement, at the
target level (or if higher, at the then projected actual final level), of the
individual and corporate performance goals established with respect to such
award, by the fraction obtained by dividing the number of full months and any
fractional portion of a month during such performance award period through the
Date of Termination by the total number of months contained in such performance
award period, and (iii) if the Date of Termination occurs after the end of the
first half of the then-current bonus cycle but before the end of such bonus
cycle under the applicable plan, the full aggregate value of all contingent
incentive compensation awards to the Executive for the uncompleted period under
any such plan assuming the achievement, at the target level (or if higher, at
the then projected actual final level), of the individual and corporate
performance goals established with respect to such award.

(G) If the Executive would have become entitled to benefits under the Company’s
post-retirement health care or life insurance plans, as in effect immediately
prior to the Date of Termination or, if more favorable to the Executive, as in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason (in either case, if any), had the Executive’s
employment terminated at any time within three (3) years after the Date of
Termination, the Company shall provide such post-retirement health care or life
insurance benefits to the Executive and the Executive’s dependents commencing on
the later of (i) the date on which such coverage would have first become
available and (ii) the date on which benefits described in subsection (B) of
this Section 6.1 terminate.

(H) The Company shall reimburse the Executive for expenses incurred for
outplacement services suitable to the Executive’s position for a period of one
(1) year following the Date of Termination (or, if earlier, until the first
acceptance by the Executive of an offer of

 

5



--------------------------------------------------------------------------------

employment) in an amount not exceeding 15% of the sum of the Executive’s highest
annual base rate of salary as in effect during the three-year period ending
immediately prior to the Date of Termination, which payment shall be made as
soon as practicable but in any event within thirty (30) business days following
the date of request for reimbursement. Subject to the foregoing, in no event
shall any payment described in this Section 6.1(H) be made after the end of the
calendar year following the calendar year in which the expenses were incurred.

(I) For the three-year period immediately following the Date of Termination, the
Company shall provide the Executive with her customary perquisites (such as any
use of a Company provided automobile, club membership fee reimbursements, income
tax preparation and financial advisory services) in each case on the same terms
and conditions that were applicable immediately prior to the Date of Termination
or, if more favorable, immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, provided that in no event shall the
amount of perquisites to which the Executive is entitled under this
Section 6.1(I) for any taxable year of the Executive affect the amount of
perquisites to which the Executive is entitled under this Section 6.1(I) for any
other taxable year.

6.2    (A) Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit received or to be received by the Executive
(including any payment or benefit received or to be received in connection with
a Change in Control or the termination of the Executive’s employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, including the Severance Payments,
being hereinafter referred to as the “Total Payments”) would not be deductible
(in whole or part), by the Company, an affiliate or Person making such payment
or providing such benefit as a result of Section 280G of the Code, then, to the
extent necessary to make such portion of the Total Payments deductible (and
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement), the
cash Severance Payments shall first be reduced (if necessary, to zero), and all
other Severance Payments shall thereafter be reduced (if necessary, to zero);
provided, however, that, to the extent permitted by Section 409A of the Code,
the Executive may elect to have the noncash Severance Payments reduced (or
eliminated) prior to any reduction of the cash Severance Payments.

(B) For purposes of this limitation, (i) no portion of the Total Payments the
receipt or enjoyment of which the Executive shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm which was, immediately prior to the Change in Control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code, including by
reason of Section 280G(b)(4)(A) of the Code, (iii) the Severance Payments shall
be reduced only to the extent necessary so that the Total Payments (other than
those referred to in clauses (i) or (ii)) in their entirety constitute
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4)(B) of the Code or are otherwise not subject to disallowance
as deductions by reason of Section 280G of the Code, in the opinion of Tax
Counsel, and (iv) the value of any noncash benefit or any

 

6



--------------------------------------------------------------------------------

deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.

(C) If it is established pursuant to a Final Determination that, notwithstanding
the good faith of the Executive and the Company in applying the terms of this
Section 6.2, the Total Payments paid to or for the Executive’s benefit are in an
amount that would result in any portion of such Total Payments being subject to
the Excise Tax, then, if such repayment would result in (i) no portion of the
remaining Total Payments being subject to the Excise Tax and (ii) a
dollar-for-dollar reduction in the Executive’s taxable income and wages for
purposes of federal, state and local income and employment taxes, the Executive
shall have an obligation to pay the Company upon demand an amount equal to the
sum of (i) the excess of the Total Payments paid to or for the Executive’s
benefit over the Total Payments that could have been paid to or for the
Executive’s benefit without any portion of such Total Payments being subject to
the Excise Tax; and (ii) interest on the amount set forth in clause (i) of this
sentence at the rate provided in Section 1274(b)(2)(B) of the Code from the date
of the Executive’s receipt of such excess until the date of such payment.

6.3  The payments provided in subsections (A), (D), (E) and (F) of Section 6.1
hereof shall be made as soon as practicable (but in any event not later than the
fifth day) following the Date of Termination, subject to Section 6.5 hereof. If
the amounts of the payments described in the preceding provisions of this
Section 6.3 cannot be finally determined on or before the date payment is to be
made, the Company shall pay to the Executive (or shall cause the grantor trust
described in Section 6.4 to pay to the Executive) on such day an estimate, as
determined in good faith by the Executive of the minimum amount of such payments
to which the Executive is clearly entitled and shall pay (or cause to be paid)
the remainder of such payments (together with interest on the unpaid remainder
(or on all such payments to the extent the Company fails to make such payments
when due) at 120% of the rate provided in Section 1274(b)(2)(B) of the Code) as
soon as the amount thereof can be determined but in no event later than the 30th
day after the date payment is to be made. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to the Executive, payable on
the fifth business day after demand by the Company (together with interest at
120% of the rate provided in Section 1274(b)(2)(B) of the Code). At the time
that payments are made under this Agreement, the Company shall provide the
Executive with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations including, without
limitation, any opinions or other advice the Company has received from Tax
Counsel, the Auditor or other advisors or consultants (and any such opinions or
advice which are in writing shall be attached to the statement). To the extent
the benefits to be made available under subsections (B) and (I) of Section 6.1
hereof are not medical expenses within the meaning of Treas. Reg. §
1.409A-1(b)(9)(v)(B) and are not short-term deferrals within the meaning of
Section 409A of the Code, then to the extent the fair market value of such
benefits during the first six months following the Date of Termination exceeds
two times the lesser of the Executive’s annualized compensation based upon the
Executive’s annual rate of pay for services during the taxable year of the
Executive preceding the year in which the Date of Termination occurs (adjusted
for any increase during that year that was expected to continue indefinitely had
no separation from service occurred) or the maximum amount that may be taken
into

 

7



--------------------------------------------------------------------------------

account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Date of Termination occurs, the Executive shall pay to the
Company, at the time such benefits are provided, the fair market value of such
benefits, and the Company shall reimburse the Executive for any such payment not
later than the fifth day following the expiration of such six-month period;
provided, however, that this requirement for payment by the Executive and
reimbursement by the Company shall apply solely to the extent required by
Section 409A(a)(2)(B)(i) of the Code.

6.4  To the extent that the payment of any amount due under subsections (A),
(D), (E) or (F) of Section 6.1 hereof or any nonqualified Pension Plan is
delayed by reason of Section 409A(a)(2)(B)(i) of the Code, the Company shall, on
or as soon as practicable after the Date of Termination, contribute the amounts
otherwise payable pursuant to subsections (A), (D), (E) and (F) of Section 6.1
hereof or any nonqualified Pension Plan that are delayed by reason of
Section 409A(a)(2)(B)(i) of the Code, together with six months interest thereon
at the 409A Interest Rate (as defined in Section 6.5 hereof) or such other rate
of return as may be provided for under the applicable nonqualfied Pension Plan,
to a grantor (“rabbi”) trust (subject to the claims of the Company’s creditors,
as required pursuant to applicable Internal Revenue Service guidance to prevent
the imputation of income to the Executive prior to distribution from the trust),
pursuant to which the amounts payable pursuant to subsections (A), (D), (E) and
(F) of Section 6.1 hereof or any nonqualified Pension Plan that are delayed by
reason of Section 409A(a)(2)(B)(i) of the Code shall be payable from the trust,
together with the appropriate amount of interest at the 409A Interest Rate (as
defined in Section 6.5 hereof), or such other rate of return as may be provided
for under the applicable nonqualfied Pension Plan on or as soon as practicable
and in any event within five days after the Section 409A Payment Date (as
defined in Section 6.5 hereof), provided that to the extent such amount is paid
to the Executive by the Company, the trust shall pay such amount to the Company.

6.5  To the extent required to satisfy the provisions of
Section 409A(a)(2)(B)(i) of the Code, the payments and reimbursements provided
for under Section 6.1 hereof shall be delayed until the date that is six
(6) months after the Date of Termination (the “409A Payment Date”), and shall be
paid on the 409A Payment Date, or as soon as practicable thereafter (but in all
events within five days after the 409A Payment Date), together with interest at
the 6-month certificate of deposit rate published in The Wall Street Journal on
the Date of Termination (or if not published on that date, on the next following
date when published) or, if less, the maximum rate that will avoid, if
applicable, the imposition of any additional excise taxes under Section 4999 of
the Code (the “409A Interest Rate”).

6.6  Notwithstanding any other provision of this Agreement, no amounts shall be
payable or otherwise due pursuant to the foregoing provisions of this Section 6
unless (i) the Executive (or her authorized representative, if disabled or
deceased) executes a release of claims against the Company in a form reasonably
acceptable to the Company within thirty (30) days (or such longer period as may
be required by applicable law) following the Date of Termination and (ii) the
Executive (or her authorized representative, if disabled or deceased) fails to
revoke such release within any period permitted by applicable law for its
revocation. To the extent required in order to avoid tax penalties under
Section 409A of the

 

8



--------------------------------------------------------------------------------

Code, in the event that the Executive’s separation from service occurs within
fifty-five (55) days prior to the end of a calendar year, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement on or before December 31 of the year in which the separation
occurs shall instead be paid on the first business day following January 1 of
the first calendar year beginning after the separation.

7.  Termination Procedures and Compensation During Dispute.

7.1  Notice of Termination.    After a Change in Control and during the Term,
any purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. For purposes of this Agreement, any purported
termination of the Executive’s employment shall be presumed to be other than for
Cause unless the Notice of Termination includes a copy of a resolution duly
adopted by the affirmative vote of not less than three quarters (3/4) of the
entire membership of the Board at a meeting of the Board which was called and
held for the purpose of considering such termination (after reasonable notice to
the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board) finding that, in the good
faith opinion of the Board, the Executive was guilty of conduct set forth in
clause (i) or (ii) of the definition of Cause herein, and specifying the
particulars thereof in detail.

7.2  Date of Termination.    “Date of Termination,” with respect to any
purported termination of the Executive’s employment after a Change in Control
and during the Term, shall mean (i) if the Executive’s employment is terminated
for Disability, 30 days after Notice of Termination is given (provided that the
Executive shall not have returned to the full time performance of the
Executive’s duties during such 30 day period), and (ii) if the Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination (which, in the case of a termination by the Company, shall not be
less than 30 days (except in the case of a termination for Cause) and, in the
case of a termination by the Executive, shall not be less than 15 days nor more
than 60 days, respectively, from the date such Notice of Termination is given;
provided, however, that, in the case of a termination by the Executive, the
Company may require a Date of Termination earlier than that specified in the
Notice of Termination upon payment to the Executive of the full amount of base
salary that would have been paid to the Executive had the Executive continued
employment between the actual Date of Termination and the Date of Termination
specified in the Notice of Termination).

7.3  Dispute Concerning Termination.    If within 15 days after any Notice of
Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 7.3), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be extended until the earlier of
(i) the date on which the Term ends or (ii) the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
final

 

9



--------------------------------------------------------------------------------

judgment, order or decree of an arbitrator or a court of competent jurisdiction
(which is not appealable or with respect to which the time for appeal therefrom
has expired and no appeal has been perfected); provided, however, that the Date
of Termination shall be extended by a notice of dispute given by the Executive
only if such notice is given in good faith and the Executive pursues the
resolution of such dispute with reasonable diligence.

8.  No Mitigation.    The Company agrees that, if the Executive’s employment
with the Company terminates during the Term, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Section 6 hereof. Further, the amount
of any payment or benefit provided for in this Agreement (other than
Section 6.1(B) hereof) shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.

9.  Successors; Binding Agreement.

9.1  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to be obligated to perform this Agreement
(whether by reason of express assumption by the successor or by operation of
law) in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

9.2  This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

10.  Notices.    For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address of the Executive as maintained from time to time on
the payroll system of the Company and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:

To the Company:

 

10



--------------------------------------------------------------------------------

Hawaiian Electric Industries, Inc.

900 Richards Street

Honolulu, HI 96813

Attention: Vice President—Administration

11.  Miscellaneous.    No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by the Executive or the Company
(including without limitation the Existing CIC Agreement); provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive’s employment with the Company only in the event that
the Executive’s employment with the Company is terminated (or under the terms of
the second sentence of Section 6.1 hereof, is deemed to have terminated)
following a Change in Control, by the Company other than for Cause or by the
Executive for Good Reason. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Hawaii without regard to its principles of conflicts of law. All references to
sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions to such sections. Any payments provided for hereunder shall
be paid net of any applicable withholding required under federal, state or local
law and any additional withholding to which the Executive has agreed. The
obligations of the Company and the Executive under this Agreement which by their
nature may require either partial or total performance after the expiration of
the Term (including, without limitation, those under Sections 6 and 7 hereof)
shall survive such expiration.

12.  Validity.    The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

13.  Counterparts.    This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

14.  Settlement of Disputes.

14.1  Optional Arbitration.    In consideration of the substantial payments and
benefits provided to the Executive under this Agreement, the Executive agrees
that the Company may, but is not required to, submit to arbitration any dispute
or controversy arising between the Company and the Executive including, but not
limited to, any claim of discrimination under state or federal law. If the
Company elects to have any such dispute or controversy resolved by arbitration,
then any such arbitration proceedings shall be conducted in Honolulu, Hawaii in
accordance with the National Rules for Resolution of Employment Disputes of the
American Arbitration Association then in effect by a panel of three arbitrators,
one chosen by each of

 

11



--------------------------------------------------------------------------------

Executive and the Company, with the third arbitrator to be chosen by the other
two arbitrators or if the two arbitrators cannot agree upon a third arbitrator,
then by the President of the American Arbitration Association. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction and attorney
fees will be awarded to the prevailing party.

14.2  Jurisdiction and Venue if no Arbitration.    If the Company does not make
the election described in Section 14.1, any dispute or controversy arising out
of Executive’s employment or the termination thereof, including, but not limited
to, any claim of discrimination under state or federal law, shall be brought
exclusively in federal or state court with venue in Honolulu, Hawaii and each
party hereby irrevocably submits to the jurisdiction of such courts.

14.3  Fees and Expenses.    Any reasonable fees or expenses incurred by the
Executive in connection with any proceeding described in this Section 14 shall
be reimbursed by the Company as soon as practicable following receipt of
supporting documentation reasonably satisfactory to the Company (but in any
event not later than the close of the Executive’s taxable year following the
taxable year in which the fee or expense is incurred); provided that the
Executive shall be required to promptly return any such reimbursements to the
Company if the Executive does not prevail in such proceeding and the arbitrator
or court (as the case may be) determines that the Executive’s actions in respect
of such proceeding were not in good faith; provided, further, that, upon the
Executive’s separation from service with the Company, in no event shall any
additional reimbursements be made prior to the date that is six months after the
date of the Executive’s separation from service to the extent such payment delay
is required under Section 409A(a)(2)(B)(i) of the Code. In no event shall any
reimbursement be made to the Executive for such fees or expenses incurred after
the later of (i) the Executive’s death and (ii) the date that is 10 years after
the date of the Executive’s separation from service with the Company.

15. Definitions.    For purposes of this Agreement, the following terms shall
have the meanings indicated below:

(A) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(B) “Auditor” shall have the meaning set forth in Section 6.2 hereof.

(C) “Base Amount” shall have the meaning set forth in Section 280G(b)(3) of the
Code.

(D) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(E) “Board” shall mean the Board of Directors of the Company.

(F) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the willful and continued failure by the Executive to substantially
perform the Executive’s duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness or
any such actual or anticipated failure after the issuance of a Notice of
Termination for Good Reason by the Executive pursuant to

 

12



--------------------------------------------------------------------------------

Section 7.1 hereof) after a written demand for substantial performance is
delivered to the Executive by the Board, which demand specifically identifies
the manner in which the Board believes that the Executive has not substantially
performed the Executive’s duties, or (ii) the willful engaging by the Executive
in conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise. For purposes of clauses (i) and (ii) of this
definition, (x) no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s act, or failure to
act, was in the best interest of the Company and (y) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board (exclusive
of the Executive, if the Executive is a member of the Board) at a meeting of the
Board called and held for such purpose (after reasonable notice to the Executive
and an opportunity for the Executive, together with counsel, to be heard before
the Board), finding that in the good faith opinion of the Board the Executive
was guilty of conduct set forth above in this Section 15(F) and specifying the
particulars thereof in detail.

(G)  “Change in Control” shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:

(I)  any Person is or becomes (other than in connection with a transaction
described in Paragraph III below) the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or any of its affiliates)
representing more than 30% of the combined voting power of the Company’s then
outstanding securities; or

(II)  during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including without limitation a consent
solicitation, relating to the election of director of the Company) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved cease for any
reason to constitute a majority thereof; or

(III)  consummation of a merger or consolidation of the Company or any
subsidiary of the Company with any other company, other than (A) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its affiliates, more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person acquires more than 50% of the combined voting power of the Company’s then
outstanding securities; or

 

13



--------------------------------------------------------------------------------

(IV)  the shareholders of the Company approve a plan of complete liquidation of
the Company; or

(V)  there is consummated an agreement for the sale, disposition or long-term
lease by the Company of all or substantially all of the Company’s assets.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
one or more entities which, singly or together, immediately following such
transaction or series of transactions, own all or substantially all of the
assets of the Company as constituted immediately prior to such transaction or
series of transactions.

(H)  “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

(I)  “Company” shall mean, unless the context clearly requires otherwise,
Hawaiian Electric Industries, Inc. and any of its Affiliates that actually
employ the Executive; provided, that (I) for purposes of Sections 15(G) and
15(U) hereof, Company shall mean Hawaiian Electric Industries, Inc., except that
in determining under Section 15(G) hereof whether or not any Change in Control
of the Company has occurred, Company shall include any successor to Hawaiian
Electric Industries, Inc.’s business and/or assets which assumes and agrees to
perform this Agreement by operation of law or otherwise, (II) unless the context
clearly requires otherwise, references to the Company in a capacity of employer
shall mean Hawaiian Electric Industries, Inc. or any of its Affiliates,
whichever actually employs the Executive, and (III) where the Agreement requires
the Company to make a payment to the Executive or to take some other action,
either Hawaiian Electric Industries, Inc. shall do so or it shall cause any of
its Affiliates that actually employ the Executive to do so.

(J)  “Date of Termination” shall have the meaning set forth in Section 7.2
hereof.

(K)  “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full time performance of the Executive’s duties with the Company for a period of
six consecutive months, the Company shall have given the Executive a Notice of
Termination for Disability, and, within 30 days after such Notice of Termination
is given, the Executive shall not have returned to the full time performance of
the Executive’s duties.

(L)  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(M)  “Excise Tax” shall mean any excise tax imposed under Section 4999 of the
Code.

 

14



--------------------------------------------------------------------------------

(N)  “Executive” shall mean the individual named in the first paragraph of this
Agreement.

(O)  “Existing CIC Agreement” shall have the meaning set forth in the recitals
to this Agreement.

(P)  “Final Determination” means a final determination by the Internal Revenue
Service or, if such determination is appealed, a final determination by any
court of competent jurisdiction.

(Q)  “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent) after any Change in Control, or prior to a Change in Control under the
circumstances described in clauses (i) and (ii) of the second sentence of
Section 6.1 hereof (treating all references in paragraphs (I) through (IV) below
to a “Change in Control” as references to a “Potential Change in Control”), of
any one of the following acts by the Company, or failures by the Company to act,
unless such act or failure to act is corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof:

(I)  a material reduction in the Executive’s authority, duties or
responsibilities, which for purposes of this Agreement shall include only the
assignment to the Executive of any duties substantially inconsistent with the
Executive’s status as a senior executive officer of the Company or a material
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control (including, as
applicable and without limitation, the Executive ceasing to be an executive
officer of a public company);

(II)  a material diminution in base salary as in effect immediately prior to the
Change in Control;

(III)  a material change in the geographic location at which the Executive must
perform services, which for purposes of this Agreement shall include only the
relocation of the Executive’s principal place of employment to a location more
than fifty (50) miles distant from the Company’s headquarters immediately prior
to the Change in Control or the Company’s requiring the Executive to be based
anywhere other than such principal place of employment (or permitted relocation
thereof) except for reasonably required travel on the Company’s business; or

(IV)  any other action or inaction that constitutes a material breach of
Section 5.4 or 9.1 of this Agreement.

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. For purposes of any determination regarding the existence of Good
Reason, any claim by the Executive that Good Reason exists shall be presumed to
be correct unless the Company establishes to the Board by clear and convincing
evidence that Good Reason does not exist. The Executive shall be deemed to have
consented to any act or failure to act that would otherwise give rise to Good
Reason

 

15



--------------------------------------------------------------------------------

unless the Executive provides Notice of Termination for Good Reason within
ninety (90) days following the action or failure to act constituting Good
Reason.

(R)  “Notice of Termination” shall have the meaning set forth in Section 7.1
hereof.

(S)  “Pension Plan” shall mean any tax-qualified or non-qualified defined
benefit pension plan, including supplemental or excess benefit pension plans
maintained by the Company and any other plan or agreement entered into between
the Executive and the Company which is designed to provide the Executive with
retirement benefits, and any tax-qualified or non-qualified defined contribution
pension plan, including any supplemental or excess defined contribution or
individual account plan maintained by the Company and any other defined
contribution or individual account plan or agreement entered into between the
Executive and the Company.

(T)  “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(U)  “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

(I)  the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;

(II)  the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(III)  any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or

(IV)  the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(V)  “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive’s employment if such employment is terminated in
accordance with the Company’s retirement policy, including early retirement,
generally applicable to its salaried employees.

(W)  “Severance Payments” shall have the meaning set forth in Section 6.1
hereof.

 

16



--------------------------------------------------------------------------------

(X)  “Tax Counsel” shall have the meaning set forth in Section 6.2 hereof.

(Y)  “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

(Z)  “Total Payments” shall mean those payments so described in Section 6.2
hereof.

IN WITNESS WHEREOF, the parties have duly executed this Agreement to be
effective as of the Effective Date.

 

 

HAWAIIAN ELECTRIC INDUSTRIES, INC. By:       By:    

 

17